 
 EXHIBIT 10.08
 
Certain portions of this exhibit (indicated by “[***]”) have been omitted
pursuant to Item 601(a)(6) of Regulation S-K.
This exhibit is an English translation of a foreign language document. The
Company hereby agrees to furnish to the SEC, upon request, a copy of the foreign
language document.
 
 
Supplementary Agreement
to an Employment Contract No. 18-107/1 from 01 November 2018
 
Almaty
 January 3, 2019

                   
Parties:
EMPLOYER: Joint Stock Company Freedom Finance, (Certificate of state
re-registration issued on September 09, 2013), located at: 77/7, al-Farabi ave.,
"Esentai Tower" BC, Floor 3, Almaty, represented by the Chairman of the
Management Board, Mr. Minikeyev Roman Damirovich, acting based on the Charter,
and
 
EMPLOYEE: Mr. Tashtitov Askar Bolatovich, ID number [***] -issued by the
Ministry of Internal Affairs dated [***], IIN [***], residing at the address:
[***], hereinafter jointly referred to as the Parties, have concluded this
supplementary agreement (hereinafter the "Agreement") to the employment contract
(hereinafter the "Contract") No. 18-107/1 dated November 1, 2018 about the
following:
 
1. Item 1. Appendix No. 1 to the Contract and put as follows:
1. The employer establishes the following size and procedure for remuneration of
the employee:
The monthly salary of an employee is: 4 000 000 (four million) tenge (excluding
contributions to compulsory social health insurance, compulsory pension
contributions to the accumulative pension fund and individual travel tax and
other compulsory payments at budget rates in the manner determined by the
legislation of the Republic of Kazakhstan.)
2. The remaining terms of the Agreement remain unchanged.
3. This Agreement shall enter into force upon signature by the Parties.
4. This Agreement is made in two copies, one for each of the Parties.
 
5. DETAILS AND SIGNATURES
 
Employer:                           

Employee:
Joint Stock Company           

Tashtitov Askar Bolatovich
Freedom Finance
 
050040, Republic of Kazakhstan           

ID number [***]
Almaty City, Bostandyk District                      

Issued by Ministry of Internal Affairs
77/7, al-Farabi ave., Floor 3             

of Kazakhstan dated [***]
RNN [***]             

IIN [***]
BIN 061140003010                       

Republic of Kazakhstan, Almaty City,
IIC
[***]                                                                            
[***]
[***]
BIC [***]
 
Chairman of the Board
 
/s/ Minikeyev R.D.
/s/  Tashtitov, A.B.
Minikeyev, R.D.
Tashtitov, A.B.

 
Translation of the company seal:
/Republic of Kazakhstan, Almaty
Freedom Finance Joint Stock Company/
 
 
